Case: 18-13881    Date Filed: 02/26/2019   Page: 1 of 2


                                                               [DO NOT PUBLISH]



                  IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                   No. 18-13881
                               Non-Argument Calendar
                             ________________________

                      D.C. Docket No. 1:16-cr-00034-JRH-BKE-1


UNITED STATES OF AMERICA,

                                                                     Plaintiff-Appellee,

                                        versus

ABIZAHI GUARDUNO-RIVERA,
a.k.a. Juan L. Galeana,
a.k.a. Theo,
                                                               Defendant-Appellant.
                             ________________________

                      Appeal from the United States District Court
                         for the Southern District of Georgia
                            ________________________

                                  (February 26, 2019)

Before WILSON, ROSENBAUM, and HULL, Circuit Judges.

PER CURIAM:
              Case: 18-13881     Date Filed: 02/26/2019   Page: 2 of 2


      Wendell E Johnston, Jr., appointed counsel for Abizahi Guarduno-Rivera in

this direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Our independent review of the entire record reveals that counsel’s assessment of the

relative merit of the appeal is correct. Because independent examination of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Guarduno-Rivera’s convictions and total sentence are

AFFIRMED. Guarduno-Rivera’s motion for appointment of substitute counsel is

DENIED as moot.




                                          2